Citation Nr: 0946845	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder and a bipolar disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to 
March 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The Veteran indicated that his psychiatric problems had their 
onset during service and that he self-medicated with alcohol 
during that time.  Post-service, he has received treatment at 
the Tennessee Mountain Home VA Medical Center.  He submitted 
a January 2006 statement from his psychologist who indicated 
that his major depressive disorder, recurrent, with severe 
psychotic features, is possibly related to service.  The 
Board notes that medical evidence which merely indicates that 
the alleged disorder may or may not exist or may or may not 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  However, this 
evidence suggests an etiological relationship between 
currently diagnosed disability and service.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the Veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 
410, at 418 (2006).  

In this case, there is a post-service diagnosis of major 
depressive disorder and bipolar disorder.  The Veteran has 
submitted medical evidence of a possible relationship between 
the current diagnosis and service, as well as lay evidence 
regarding inservice symptoms and post-service continuity of 
symptoms.  Accordingly, the Veteran should be afforded a VA 
examination to assess whether any current psychiatric 
disability is related to service.  

Finally, the Veteran stated that he was kicked out of the 
military because of his depression and self treatment.  On 
remand, his complete service personnel records should be 
obtained.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Make arrangements to obtain the 
Veteran's complete service personnel 
records, to include any records related 
to the Veteran being kicked out of the 
military because of depression and self 
treatment with alcohol.

2.  Make arrangements to obtain the 
Veteran's complete treatment records for 
a psychiatric disorder from the Tennessee 
Mountain Home VA Medical Center, dated 
from May 2007 forward.  

3.  Thereafter, schedule the Veteran for 
a VA psychiatric examination.  Any 
indicated tests should be accomplished.  
The examiner should review the claims in 
conjunction with the examination.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current 
psychiatric disorder had its clinical 
onset during service or is related to any 
in-service disease, event, or injury.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Finally, readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the issue remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


